Citation Nr: 1534556	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-39 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for medial meniscus tear of the left knee, currently 10 percent disabling.

2.  Entitlement to a higher initial evaluation for medial meniscus tear of the right knee, currently 10 percent disabling.

3.  Entitlement to a higher initial evaluation in excess of 10 percent prior to January 3, 2015, and in excess of 40 percent thereafter, for benign prostatic hypertrophy, previously evaluated as prostatitis.

4.  Entitlement to a higher initial evaluation for residuals of a left ankle inversion injury, currently 0 percent disabling.

5.  Entitlement to a higher initial evaluation for esophageal spasm (also claimed as stomach condition), currently 0 percent disabling.

6.  Entitlement to a higher initial evaluation for sinusitis, currently 0 percent disabling.

7.  Entitlement to a higher initial evaluation for right ear hearing loss, currently 0 percent disabling.

8.  Entitlement to a higher initial evaluation for allergic rhinitis, currently 0 percent disabling.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for a right shoulder condition.

11.  Entitlement to service connection for a lumbar spine condition.

12.  Entitlement to service connection for a skin condition.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).
 
In August 2008, the RO granted entitlement to service connection for right and left knee disabilities (evaluated as 10 percent disabling), prostatitis (evaluated as 10 percent disabling), and left ankle, esophageal spasm, also claimed as stomach condition, sinusitis, and left ear hearing loss, each evaluated as noncompensable.  The RO also denied service connection for left ear hearing loss, allergic rhinitis, and glaucoma.  The Veteran filed a notice of disagreement dated in June 2009, and the RO issued a statement of the case dated in July 2010.  The Veteran filed a statement in September 2010, that the RO accepted in lieu of a substantive appeal.

In October 2009, the RO denied entitlement to service connection for right and left shoulder pain, fainting, temporomandibular joint pain, headaches, neck pain, chronic sore throat, tuberculosis, skin problems, and backache.  The Veteran filed a notice of disagreement dated in October 2012, and the RO issued a statement of the case dated in December 2014.  The Veteran filed a substantive appeal in February 2015 only with respect to the right shoulder, back, and skin claims.

In July 2010, service connection for bilateral eye glaucoma was granted, with an assigned noncompensable evaluation.  In response to his November 2010 disagreement with the initial rating, the Veteran was issued a statement of the case in April 2013.  Thereafter, neither the Veteran nor his representative indicated an intention to pursue an appeal of the matter.  Consequently, the Board will not further address the matter of entitlement to an initial compensable rating for bilateral eye glaucoma.

In April 2015, the RO increased the evaluation of the Veteran's benign prostatic hypertrophy to 40 percent disabling, effective January 3, 2015.  
	  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2010, the RO granted entitlement to service connection for allergic rhinitis, with an assigned noncompensable evaluation.  The Veteran submitted a statement in November 2010, in which he clearly disagreed with the rating assigned the allergic rhinitis.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses this issue, a remand is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the claims file indicates that the Veteran was afforded a VA examination dated in March 2015.  This was most likely in connection with the Veteran's benign prostatic hypertrophy claim, as an examination dated in March 2015 was referenced in the April 2015 rating decision increasing the evaluation for this condition.  However, as the examination report is completely unreadable, this cannot be stated for certain.  Upon remand, a readable copy of this examination report should be associated with the Veteran claims file.

In addition, the April 2015 supplemental statement of the case mentions January 3, 2015, and January 23, 2015 VA-contracted Disability Benefits Questionnaires.  These do not appear to have been associated with the Veteran claims file.  Upon remand, these records too should be associated obtained and associated with the Veteran claims file.    

The Veteran was afforded a VA examination in connection with his back and right shoulder claims in December 2013.  The examiner opined that neither condition was caused by military service.  The examiner, however, did not offer an opinion regarding aggravation or secondary service connection.  Upon remand, the Veteran's claims file should be reviewed by an appropriate examiner and an additional opinion provided regarding aggravation and secondary service connection.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Lastly, in a March 2013 email correspondence, the Veteran referenced his application for disability benefits from the Social Security Administration (SSA).  Although he mentioned the application in connection with his leukemia, on remand the AOJ should determine whether records from SSA are germane to the instant appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran and his representative a statement of the case regarding the issue of entitlement to a higher initial evaluation for allergic rhinitis, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue.

2.  Take appropriate steps to contact the Veteran and request that he indicate whether his application for SSA disability benefits was based in any part on the disabilities currently on appeal.  If he responds that the application is based in any part on the disabilities currently on appeal, the AOJ should attempt to obtain records for the Veteran from the SSA in connection with his application for disability benefits with that agency.    

3.  Locate and associate with the Veteran's claims file clear and readable copies of the March 2015, January 3, 2015, and January 23, 2015 examination reports.  

4.  Forward the Veteran's claims file to the December 2013 VA examiner or other appropriate examiner for further opinion concerning the Veteran's back and right shoulder claims.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  The examiner should respond to the following questions:

A.  Did the Veteran's back and/or right shoulder disabilities have their onset within one year of active duty?

B.  Are the Veteran's back and/or right shoulder disabilities otherwise etiologically related to service?

C.  Were the Veteran's back and/or right shoulder disabilities caused or chronically worsened (i.e., aggravated) by military service 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




